El Juez Asociado Se. Franco Soto,
emitió la opinión del tribunal.
La apelación en este caso tiene por objeto determinar si la corte inferior procedió bien o no al decretar la elimina-ción de ciertos extremos de la demanda.
La alegación Ia. de la demanda, dice:
“Que la demandante es mayor de edad, vecina de la ciudad de Nueva York, Estado de Nueva York, Estados Unidos de América, ■y con capacidad para demandar y ser demandada; que la Sociedad demandada ‘Belaval y Alvarez Torre’ es una sociedad civil agrí-cola e industrial debidamente constituida por escritura de fecha 7 de enero de 1919, ante el Notario de esta ciudad don Frank Mar-tínez, con su domicilio legal en esta ciudad de San Juan, P. R.; que la sociedad mencionada- fue expresamente constituida de acuerdo con el Código de Comercio para regirse por sus disposi-ciones, adoptando una de las formas sociales en dicho cuerpo legal previstas y en armonía 'también con los preceptos del Código Civil no inaplicables; Rafael Alvarez Torre se une como demandado en su carácter de socio gestor de la referida sociedad ‘Belaval y Alvarez Torre’ a los efectos de su responsabilidad solidaria como tal gestor por las obligaciones de la sociedad; tanto dicho Sr. Alvarez Torre, como los otros demandados Armando S. Belaval, su esposa María Teresa Alvarez Torre y Acuña, son mayores de edad, veci-nos de esta ciudad y con capacidad para demandar y ser deman-dados. ’ ’
Los particulares que fueron eliminados de aquella ale-gación son los siguientes:
*759(a) Las palabras “y con capacidad para demandar y ser demandada,” de las líneas seguilda y tercera.
(fe) Las palabras comprendidas entre “que la” de la 7 basta la palabra “inaplicables” de la línea 11.
(c) Las palabras “con capacidad para demandar y ser demandados” de las líneas 17 y 18.
La parte eliminada en sn totalidad, letra (fe) es como . signe:
“Qiue la sociedad mencionada fué expresamente constituida de' acuerdo con el Código de Comercio para regirse por sus disposi-ciones, adoptando una de las formas sociales en dicho cuerpo legal prevista y en armonía también con los preceptos del Código Civil no inaplicables.”
Se alegó como fundamento para la eliminación que los párrafos citados constituyen conclusiones de derecho y como tales materia impertinente y redundante.
El párrafo esencial sujeto a esta discusión y que consti-tuye el fin principal de este recurso, es el referido en la le-tra (fe) y que se lia transcrito.
De manera que la alegación Ia. después de los diferentes' párrafos que fueren eliminados, debía quedar redactada diciendo :
“Que la demandante es mayor de edad, vecina de la ciudad de Nueva York, Estado de Nueva York, Estados Unidos de Amé-rica. . . . ; que la sociedad demandada ‘Belaval y Alvarez Torre,’ es una sociedad civil agrícola e industrial debidamente constituida por escritura de fecha 7 de enero de 1919, ante el Notario de esta ciudad don Frank Martínez, con su domicilio legal en esta ciudad de San Juan, P. K-. . . . Rafael Alvarez Torre se une como deman-dado en su carácter de socio gestor de la referida sociedad ‘Be-laval y Alvarez Torre’ a los efectos de su responsabilidad solida-ria como tal gestor por las obligaciones de la sociedad; tanto dicho Sr. Alvarez Torre, como los otros demandados Armando S. Belaval,. su esposa María Teresa Alvarez Torre y Acullá, son mayores de edad, vecinos de esta ciudad.”
*760Se alega por el apelante que el propósito de la demanda es exigir a la sociedad Belaval y Alvarez Torre y a sus so-cios individualmente. el cumplimiento de una obligación con la demandante, y el párrafo letra (ó) eliminado parece tener directa relación con este último propósito. La cuestión en-vuelta sería determinar, si dicho párrafo es una alegación de hecho o una conclusión o interpretación legal de los tér-minos del contrato social. Primeramente, se alega el hecho de que la demandada ‘'Belaval y Alvarez Torre” es una sociedad de carácter civil, y después es que continúa el pá-rrafo eliminado.
No será inútil decir que la condición o forma con que se ha revestido la sociedad que se alega establecida tiene que resultar, como cuestión de hecho, de las cláusulas de la escritura en que fué otorgada. Si el demandante alega lisa y llanamente “que la sociedad demandada ‘Belaval y Alvarez Torre/ es una sociedad civil agrícola e industrial debidamente constituida por escritura de fecha 7 de enero de 1919 . ...” la subsiguiente alegación tendente a expli-car que no obstante su naturaleza civil fuera “expresamente constituida de acuerdo con el Código de Comercio para re-girse por sus disposiciones, adoptando una de las formas sociales en dicho cuerpo legal previstas” es una deducción o manera de interpretar que hace el demandante de los tér-minos del contrato social.
La opinión del abogado de la demandante en este caso puede ser muy valiosa y más bien para ser objeto de un brief, pero no sería pertinente .como materia de alegación en una demanda donde solamente deben alegarse concisa-mente los hechos esenciales del caso.
“Si a los abogados se les permitiera alegar conclusiones de de-recho, las alegaciones serían de utilidad como alegatos pero inútiles como la expresión de los hechos, que es el único fin de una alega-ción.” 1 Estee’s Pl. & Pr., 150.
*761El apelante, sin embargo, insiste que la eliminación acor-dada dejaría sin efecto el propósito de su demanda o que la liaría insuficiente. T a este efecto llama la atención de que si el resto de la alegación queda insuficiente Con motivo de la eliminación del párrafo citado, ésta no podía decretarse. Es cierto que la teoría general define como alegación no esencial aquella que puede ser eliminada sin dejar insufi-ciente la demanda o defensa y que por consiguiente no ne-cesita. probarse ni refutarse. I Sutherland, 82. Pero en este caso el particular que se elimina es materia superfina, inmaterial, por tratarse de materia argumentativa u opi-nión del abogado de la demandante sobre la naturaleza o forma del Contrato. La condición del contrato social quedó establecida al ser alegado su carácter civil y el mismo con-trato social es el que puede decirnos, como cuestión de he-cho, si no obstante su naturaleza civil la sociedad adoptó alguna de las formas del Código de Comercio. La cuestión parece más sencilla, o sea, alegar aquella parte del contrato o referirse a la cláusula pertinente en que expresamente quedó consignada la estipulación relativa al Código de Co-mercio. Siendo esta la situación del caso, no nos parece oportuno fijar el alcance del artículo 1572 del Código Civil según solicita el apelante, porque no estamos decidiendo so-bre los méritos del caso y sí sobre la actuación de la corte inferior que consideró como una conclusión legal la alega-ción del demandante, y por lo cual ordenó su eliminación. Y su resolución se fundó en el artículo 123 del Código de Enjuiciamiento Civil tal como quedó enmendado por la Ley de 9 de marzo de 1911, que dice:
“A moción de la parte contraria se eliminará por la corte toda materia impertinente y redundante contenida en una alegación, y hasta que tal moción sea resuelta por la corte la parte promovente no estará obligada a hacer nueva alegación.”
Este artículo! está tomado sustancialmente del Código de *762Enjuiciamiento Civil de California, y Sutherland, al comen-tar lo que debe entenderse por materia impertinente y re-dundante, dice:
“Bajo este título pueden incluirse: Una falsa interpretación de' los términos de un contrato cuya existencia se alega; alegaciones, inconsistentes; conclusiones de derecho; hechos probatorios o evi-dencia insertados en una alegación; manifestaciones .ambiguas; ma-nifestaciones hipotéticas; y materia frívola." Tomo 1, página 86.
Las demás frases eliminadas en que se alega la capaci-dad para demandar o ser demandado son asimismo meras conclusiones legales y como tales ellas constituyen materia superfl.ua en la demanda. Solamente debe alegarse la ca-pacidad cuando es representativa y no propia.
Por las razones expuestas, la sentencia debe confirmarse..

Confirmada la sentencia apelada,.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.